Citation Nr: 1748341	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1958 to September 1960. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for tinnitus and left ear hearing loss, but denied service connection for right ear hearing loss. 

This matter was previously before the Board in March 2017, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a June 2014 VA medical examination, in which the examiner opined, in relevant part, that the Veteran's right ear hearing loss could not have been caused by service as there was no hearing loss showed upon separation.  The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Therefore, in a March 2017 remand, the Board found that the June 2014 VA medical opinion was inadequate and remanded this matter for a new VA opinion.  

Thereafter, the Veteran's claims file was provided to another VA examiner, who provided a March 2017 VA medical opinion that the Veteran's right ear hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of that opinion, the March 2017 VA examiner stated that the Veteran's separation hearing thresholds were within the normal range for his right ear, concluded that it was unlikely that the Veteran's right ear hearing decreased in service as a result, and referenced medical studies which concluded that there was not sufficient evidence to determine whether hearing loss could develop years after military noise exposure.  However, the examiner does not appear to have considered the Veteran's lay statements that his hearing loss began in service when formulating his opinion.  Additionally, an April 1960 service treatment record indicates that the Veteran complained of a condition, possibly tinnitus, that was aggravated by loud noise; the Veteran was given an audiological examination and ear plugs, and was told to return in 3 months for another audiological examination.  The March 2017 VA examiner appears to have characterized the Veteran's April 1960 audiogram as a separation examination, but that audiogram was administered five months prior to the Veteran's September 1960 separation from service, and the examiner does not address the possibility that the Veteran's hearing deteriorated from the reported noise exposure in the intervening time.  Accordingly, the Board finds that a remand is required to obtain a new VA medical opinion to address the above deficiencies.  

Additionally, the Veteran indicated in his June 2013 informal claim that he had been diagnosed with and treated for bilateral hearing loss at the Kansas City VA Medical Center in May 2013.  Those VA records have not been associated with the claims folder, and must be obtained upon remand.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA audiological treatment records from the Kansas City VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, that are not currently of record.

2.  After the above is completed, to the extent possible, obtain an addendum VA opinion from an appropriately qualified VA examiner who has not previously examined the Veteran.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his claimed right ear hearing loss.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's current right ear hearing loss had its onset in service or was caused by, or is otherwise etiologically related to, the Veteran's active military service?

In providing the above opinion, the examiner is asked to consider and address the Veteran's complete pertinent medical history, to include his April 1960 in-service audiogram and service treatment records, his VA treatment records, his past VA examinations, and his lay statements with respect to the onset of his right ear hearing loss in service.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resorting to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




